Citation Nr: 9919379	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-09 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to May 1991.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California granted service connection for 
migraine headaches in April 1998, and assigned it a 30 
percent disability rating.  The veteran appealed the 
assignment of the 30 percent rating.  A hearing was held at 
the RO in September 1998.  Prior to the RO grant of service 
connection for migraine headaches, the RO had denied other 
benefits, and the veteran had appealed the decisions denying 
those benefits.  However, in September 1998, the veteran 
withdrew his appeals with respect to those RO decisions.


FINDINGS OF FACT

1.  The veteran's service-connected migraine headache 
disability more nearly approximates characteristic 
prostrating attacks occurring an average of once a month than 
it does very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

2.  The service-connected disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 
8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim for 
an increased rating for his migraine headaches disability is 
well grounded.  The Board concludes that VA's statutory duty 
to assist the veteran in the development of his claim has 
been fulfilled, as the evidence of record is adequate to rate 
the disability.  Accordingly, the claim may be discussed on 
its merits.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


Factual background

On service discharge in 1991, the veteran reported getting 
prostrating migraine headaches about twice a year.  

On VA examination in March 1998, the veteran reported having 
headaches which were prostrating about once per month.  He 
was not taking medication due to his concerns about Hepatitis 
C.  The diagnostic impression was of migraine headaches, 
frequency once a month, with the last prostrating one being a 
month ago.  

A May 1998 letter from J.P. indicates that she had been 
working with the veteran over the past several years and that 
she had known him to suffer from migraine headaches 
frequently.  At times, the migraines were so severe that he 
had had to leave work early, and on occasion, he had missed 
work altogether.  On other occasions, the veteran would grit 
it out, although it would be obvious that he was in pain.  

A May 1998 letter from J.C.M. states that he had worked with 
the veteran since 1991.  He had observed the veteran 
suffering from headaches, some of which were very severe ones 
that had caused the veteran to leave work early.  

A May 1998 letter from J.K.D. states she had been continually 
observing the veteran suffering from severe headaches on many 
occasions during the seven years she had known him.  At 
times, they were so severe that he had to leave work.

A letter from B.H. which was received in August 1998 states 
that there had been times when the veteran's migraine 
headaches had been so bad that he had had to leave work.  A 
few times, he had been out of work for up to three days due 
to the migraine headaches.

During the hearing which was held at the RO in September 
1998, the veteran testified that when he would get a migraine 
headache, he would grit it out at work if he could.  He had 
his own office at work and was one of three people in the top 
management in his employment, so he could close his blinds 
and tune out whatever noise was there when he had one, and 
recline in his chair and be left alone.  These attacks would 
occur two or three times a week and they would usually last 
20 minutes to a half hour.  Sometimes, however, they would 
progress to the point that he would not want to move around 
or see sunlight, and he would leave work.  It was not 
uncommon for him to leave work three or four times a month 
either very early, or for him to take a couple of days off of 
work because of how a migraine headache would be.  He would 
lose about three to four days total from work in about 30 
days.  Because of the nature of his position, it was not 
necessary for him to leave his employment on all occasions.  
Altogether, he would have two or three headache attacks a 
week.  


Relevant law and regulations

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings, which is based on average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (1998).  

The rating criteria found in 38 C.F.R. Part 4, Diagnostic 
Code 8100 are as follows:  

Migraine:                                                               
  With very frequent completely prostrating and prolonged 
attacks  
   productive of severe economic inadaptability.                                 
50 percent
  With characteristic prostrating attacks occurring on an 
average  
   once a month over last several months.                                            
30 percent  
  With characteristic prostrating attacks averaging one in 2      
   months over last several months.                                                      
10 percent 
  With less frequent attacks.                                                                   
0 percent

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment may 
be assigned.  38 C.F.R. § 3.321(b)(1).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; and if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.   See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


Analysis

While the evidence as a whole, including the veteran's 
testimony, appears to be credible, it does not demonstrate 
that the veteran has very frequent completely prostrating and 
prolonged migraine headache attacks, as contemplated by the 
provisions of the rating schedule.  While he may have 
headaches two to three times a week, they are not very 
frequently completely prostrating and prolonged.  

The evidence shows that at most, the veteran misses about 
fours days of work in 30 days.  This is not equivalent to 
very frequent prolonged prostrating attacks productive of 
severe inadaptability.  The letters that have been written in 
support of the claim do not show very frequent completely 
prostrating and prolonged migraine headache attacks 
productive of severe inadaptability either.  They indicate, 
basically, that the veteran has headaches having all of those 
qualities sometimes, and not that such headaches have a very 
frequent incidence.  Although the evidence shows the 
headaches affect the veteran at work, the evidence as a whole 
does not show the veteran suffers severe economic 
inadaptability as a result of his headaches.  The amount of 
prostrating and prolonged migraine headaches reported at the 
time of the VA examination, moreover, is not consistent with 
very frequent prostrating and prolonged migraine headache 
attacks.  It perfectly fits the 30 percent criteria.

Even if or though the veteran has more than one 
characteristic prostrating attack per month, his disability 
level still more nearly approximates the 30 percent criteria 
than it does the 50 percent criteria.  Very frequent 
prolonged prostrating attacks productive of severe economic 
inadaptability are not nearly approximated.  The veteran has 
a top management position which he has been able to maintain 
in light of his disability, so obviously his disability is 
not productive of and does not nearly approximate severe 
economic inadaptability.  On the contrary, it more nearly 
approximates characteristic prostrating attacks occurring 
about once a month.


Entitlement to an extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, in the March 1999 
Supplemental Statement of the Case, the RO considered 
referring the claim for extraschedular consideration, and 
found that it did not warrant referral for extraschedular 
consideration because there was no evidence of an unusual 
disability picture which would warrant going outside of the 
regular schedular standards.  The Board agrees with the RO.  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998). 

The veteran has not been hospitalized for the disability over 
the rating period, his employment affords him latitude, he 
has a good job, and his disability does not markedly 
interfere with his employment.  The Board notes that even if 
he misses three to four days of work per month due to 
migraine headaches, this is only about 20 percent of time 
lost from work, and the veteran is being compensated at the 
30 percent rate, which is consistent with a 30 percent 
employment handicap.  38 U.S.C.A. § 1155.  The schedular 
standards appear adequate, and the veteran has not pointed to 
any other factors which would warrant the assignment of an 
extraschedular rating.  The argument that he should not be 
penalized for failing to meet the schedular severe economic 
inadaptability requirement, which was raised during his 
hearing, misses the point that extraschedular ratings are to 
be assigned only when marked interference with employment or 
other factors which make it impractical to apply the 
schedular criteria are present, not when they are not 
present.  

Accordingly, an extraschedular disability rating for migraine 
headaches is not indicated.  38 C.F.R. § 3.321(b)(1).  

The benefit of the doubt doctrine is not for application, as 
there is not a relative equipoise of evidence both for and 
against the claim.  See Gilbert, supra.  On the contrary, the 
degree of disability shown more nearly approximates the 
criteria for the 30 percent rating now assigned than it does 
for any higher rating, so 38 C.F.R. § 4.7 applies, rather 
than the benefit of the doubt doctrine.  The benefit sought 
on appeal must therefore be denied.  


ORDER

A disability rating in excess of 30 percent for migraine 
headaches is denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

